EXHIBIT 2.1 ASSET PURCHASE AGREEMENT BY AND AMONG LEARNING CURVE BRANDS, INC., RC2 AUSTRALIA PTY. LTD., RACING CHAMPIONS INTERNATIONAL LIMITED, LEARNING CURVE MEXICO, S. DE R.L. DE C.V., RC2 LIMITED, RC2 (ASIA) LIMITED, PUBLICATIONS INTERNATIONAL, LTD., PIL, L.L.C. JRS DISTRIBUTION CO., PUBLICATIONS INTERNATIONAL LIMITED PARTNERSHIP, PUBLICATIONS INTERNATIONAL, LTD. L.P., AND PUBLICATIONS INTERNATIONAL, LTD. S DE R.L. DE C.V. ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT is made this 20thday of June, 2008 by and among LEARNING CURVE BRANDS, INC., a Delaware corporation ("LCB"), RC2AUSTRALIA PTY. LTD., an entity organized under the laws of Australia ("RC2 Australia") and RACING CHAMPIONS INTERNATIONAL LIMITED, an entity organized under the laws of the United Kingdom ("RC2 UK"),LEARNING CURVE MEXICO, S. DE R.L. DE C.V., an entity organized under the laws of Mexico ("LC Mexico"), RC2 LIMITED, an entity organized under the laws of Hong Kong ("RCL") and RC2 (ASIA) LIMITED, an entity organized under the laws of Hong Kong ("RC2 Asia", together with LCB, RC2 Australia, RC2 UK, LC Mexico, RCL and RC2 Asia, the "Purchaser") and PUBLICATIONS INTERNATIONAL, LTD., an Illinois corporation ("PIL"), PIL, L.L.C., a Delaware corporation ("LLC"), JRS DISTRIBUTION CO., an Illinois corporation ("JRS"), PUBLICATIONS INTERNATIONAL LIMITED PARTNERSHIP, an entity organized under the laws of Australia ("PIL Australia"), PUBLICATIONS INTERNATIONAL, LTD. L.P., an entity organized under the laws of the United Kingdom ("PIL UK") and PUBLICATIONS INTERNATIONAL, LTD. S DE R.L. DE C.V., an entity organized under the laws of Mexico ("PIL Mexico" and together with PIL, LLC, JRS, PIL Australia and PIL UK, the "Seller"). RECITALS A. Seller, through its children's publishing division, is engaged in the business of developing, writing, producing, publishing, marketing, selling and distributing children's books and related accessories, including sound books and non-electronic books in each case targeted primarily at children(the "Business").For purposes of this Agreement, "children’s books" do not include (i) cookbooks, stationery, photo storage and adult reference books; or (ii) language teaching books, commonly referred to as english language teaching (ELT) in the publishing industry, which do not utilize licenses from Disney, Sesame Workshop, MTV/Nickelodeon or HIT Entertainment or their Affiliates. B. JRS owns the inventory, the titles in process and the accounts receivable of the Business. C. PIL Australia acts as a sales distributor for the Business in Australia and Asia, PIL UK acts as a sales distributor for the Business in Europe and PIL Mexico acts as a sales distributor for the Business in Mexico. D. Seller desires to sell and assign to Purchaser and Purchaser desires to buy and assume from Seller substantially all of the assets and certain liabilities of Seller that are currently being used by or held for use by Seller primarily in, or arising primarily from, the conduct of the Business as a going concern on the terms and conditions set forth in this Agreement. AGREEMENTS In consideration of the premises and the mutual agreements herein contained, the parties agree as follows: 1. Transfer of Assets.Subject to the terms and conditions of this Agreement, Seller agrees to sell, transfer, assign and deliver to Purchaser free and clear of all Encumbrances (as defined in Section6.08 below) and Purchaser agrees to purchase from Seller as of the Closing Date (as defined in Section5 below) all right and title to and interest in all of the following assets (collectively, the "Purchased Assets"): 1.01Accounts Receivable.All notes, drafts and accounts receivable included in the final calculation of Closing Net Working Capital (the "Accounts Receivable"). 1.02Personal Property.All fixed assets, machinery, equipment, vehicles, trailers, tools, tooling, patterns, specifications, dies, molds, spare parts, furniture, fixtures, furnishings, telephones, computers and related equipment and other personal property listed on Schedule1.02 (the "Personal Property"). 1.03 Leases.All rights of Seller under all of the leases of real property and Personal Property listed on Schedule1.03 under the heading "Assumed Leases" (the "Assumed Leases").The leases listed on Schedule1.03 under the heading "Excluded Leases" shall not be assumed by Purchaser. 1.04 Contracts.All Seller's interest in: (a) all contracts, agreements and commitments listed on Schedule1.04; (b) all unfilled or uncompleted purchase or sales orders received and accepted by the Business in the ordinary course of business; and (c) all license agreements and other agreements related to the Assigned Intellectual Property Rights (as defined below).The contracts referred to in Subsections(a), (b) and (c) of this Section1.04 are referred to herein as the "Assumed Contracts."The Assumed Contracts shall not include, however, and Purchaser shall not assume, any of the contracts listed on Schedule1.04 under the heading "Excluded Contracts" (collectively the "Excluded Contracts"). 1.05 IntangibleAssets.All rights in respect of owned or licensed Intellectual Property primarily related to the Business including but not limited to the archive of all text, art and sound used in the Business (collectively, the "Assigned Intellectual Property Rights").For purposes of this Agreement, "Intellectual Property" means (a) any and all United States and foreign patents, patent applications, continuations, continuations in part, and divisionals, reissues, extensions and reexaminations thereof, and inventions (whether or not patentable); (b)trade names, trade dress, logos, packaging design, slogans, work products, internet domain names and websites (including all URLs and website files, content and infrastructure and other related rights) listed on Schedule6.16, registered and unregistered trademarks and service marks and applications for registration; (c) copyrights in both published and unpublished works, all compilations, databases, software listed on Schedule6.16, computer programs (source code and object code versions), work product, work for hire, programs, manuals and other documentation, all copyright registrations and applications, and all derivatives, translations, adaptations and combinations of the above; (d) any and all know-how, trade secrets, confidential or proprietary information, work product, research in progress, algorithms, data, designs, processes, formulae, methodologies, drawings, schematics, blueprints, flow charts, models, prototypes, techniques, research in progress, proprietary information, data materials and technology, telephone, telex and facsimile numbers and other directory listings and all other intellectual property rights and intangible assets, including any items under development; and (e) goodwill, franchises, licenses, permits, consents, approvals, employee agreements and covenants respecting intellectual property and causes of action (including claims for infringement against third parties) in any of the foregoing rights.The Assigned Intellectual Property Rights transferred to Purchaser that are not exclusively used in the Business and that are identified in the License Agreement (defined below) will be licensed from Purchaser to Seller under a perpetual, royalty-free license agreement in a form agreed upon by Purchaser and Seller prior to Closing (the "License Agreement").From and after the Closing, the Seller shall not use any of the Assigned Intellectual Property Rights except as permitted under the License Agreement.The License Agreement shall also provide for a perpetual, royalty-free license from Seller to Purchaser of all Intellectual Property used in the Business that is not included in the Assigned Intellectual Property Rights. 2 1.06 Licenses and Permits.All of Seller's rights in all government licenses, approvals, permits and authorizations (and any applications for the foregoing) listed on Schedule1.06 ("Licenses and Permits"), to the extent such Licenses and Permits are transferable to Purchaser. 1.07 Records and Documents.All files, records, books, supplier, dealer and customer lists, work orders, credit information and correspondence, operating data, drawings, plans, designs, financial and tax information, sales and marketing information and all other records and documents of Seller exclusively related to the Business. 1.08 Prepaid Assets.All prepaid rent, utilities, deposits and other prepaid items of Seller included in the final calculation of Closing Net Working Capital. 1.09 Inventory.All inventories of Seller used in the Business, including finished goods, titles in process and raw materials and supplies to the extent included in the final calculation of Closing Net Working Capital (collectively, the "Inventory"). 1.10 Assets In Closing Net Working Capital.All assets included in the final calculation of Closing Net Working Capital. Pursuant to bills of sale delivered by Seller at Closing: (a) PIL agrees to sell, transfer, assign and deliver to LCB free and clear of all Encumbrances and LCB agrees to purchase from PIL as of the Closing Date all rights and title to and interest in the Purchased Assets held by PIL, (b) LLC agrees to sell, transfer, assign and deliver to LCB free and clear of all Encumbrances and LCB agrees to purchase from LLC as of the Closing Date all rights and title to and interest in the Purchased Assets held by LLC, (c)JRS agrees to sell, transfer, assign and deliver to LCB free and clear of all Encumbrances and LCB agrees to purchase from JRS as of the Closing Date all rights and title to and interest in the Purchased Assets held by JRS, (d) PIL Australia agrees to sell, transfer, assign and deliver to RC2 Australia free and clear of all Encumbrances and RC2 Australia agrees to purchase from PIL Australia as of the Closing Date all rights and title to and interest in the Purchased Assets held by PIL Australia, (e) Seller agrees to sell, transfer, assign and deliver to RC2 UK free and clear of all Encumbrances and RC2 UK agrees to purchase from Seller as of the Closing Date all rights and title to and interest in the Purchased Assets held by PIL UK and all Purchased Assets located in Spain, (f) PIL Mexico agrees to sell, transfer, assign and deliver to LC Mexico free and clear of all Encumbrances and LC Mexico agrees to purchase from PIL Mexico as of the Closing Date all rights and title to and interest in the Purchased Assets held by PIL Mexico, (g) Seller agrees to sell, transfer, assign and deliver to RCL free and clear of all Encumbrances and RCL agrees to purchase from Seller as of the Closing Date all rights and title to and interest in the Purchased Assets located Shezhen, China and in Hong Kong and (h) Seller agrees to sell, transfer, assign and deliver to RC2 Asia free and clear of all Encumbrances and RC2 Asia agrees to purchase from Seller as of the Closing Date all rights and title to and interest in the Purchased Assets located in Beijing, China. 3 2. Assets Excluded From Sale.There shall be excluded from sale under this Agreement only (a) those assets specifically identified in Exhibit2 attached hereto, (b) the Seller's corporate charter or similar organizational documents, bylaws, qualifications to conduct business as a foreign corporation or other business entity, arrangements with registered agents relating to foreign qualifications, taxpayer and other identification numbers, seals, minute books, stock transfer books and stock certificates, (c)any of the rights of Seller under this Agreement, any document executed in connection herewith, and any other agreement between Seller on the one hand and Purchaser on the other hand entered into on or after the date hereof and on or prior to the Closing Date, (d) the names "PIL", "PI", "PI Kids", "Publications International" and "Publications International, Ltd." and the goodwill associated with each of such names (provided, however, each such name will be available for limited use on a royalty free basis during the transition period specified in the Transition Services Agreement (as defined below) and only to the extent and for the uses set forth in the Transition Services Agreement), (e) all cash on hand and in banks and other cash items and cash equivalents of Sellers, (f) all receivables of Sellers to the extent that such receivables are payable from any Seller to any other Seller, (g) all of Sellers’ employee benefit plans, programs, arrangements and other commitments relating to their employees, whether written or oral, express or implied, (h) all prepaid expenses and deposits of Sellers with third parties, other than those included in final Closing Net Working Capital, (i) all claims, rights and interest in and to any refunds of federal, provincial, state or local franchise, income or other taxes or fees of any nature whatsoever paid by Sellers for all taxable periods ending prior to, on or after the Closing Date (j) all life insurance policies of officers or other employees of Sellers and all other insurance policies relating to the operation of the Business, (k) the "Poingo" trademark, (l) those internet domain names, websites (including all URLs and website files, content and infrastructure and other related rights) of Seller not included on Schedule 6.16 and (m) assets used exclusively outside the Business (collectively, the "Excluded Assets"). 3. Liabilities.Except as specifically provided in this Section 3, Purchaser shall not assume, and shall not be obligated to pay, perform or discharge any debts, liabilities or obligations of Seller, whether actual, contingent or accrued, known or unknown, which liabilities shall be retained by Seller and shall hereafter be referred to as the "Excluded Liabilities." 4 Subject to the terms and conditions of this Agreement and as partial payment for the purchase of the Purchased Assets, Purchaser shall, at Closing, assume and pay, perform and discharge only the following obligations and liabilities of Seller (the "Assumed Liabilities"):(a)the current working capital liabilities of Seller listed on Schedule 3 up to the amount included in the final Closing Net Working Capital Statement (the "Working Capital Liabilities") and (b)all obligations of Seller arising after the Closing under the Assumed Contracts and Assumed Leases (to the extent such contracts are properly and effectively assigned to Purchaser), but not including any liability or obligation arising out of the breach, nonperformance or defective performance by Seller of any of the Assumed Contracts or Assumed Leases or out of any other event or circumstance occurring on or prior to the Closing.Notwithstanding the foregoing, Purchaser shall not assume and shall not be obligated to pay, perform or discharge any Working Capital Liabilities to the extent the amount of such Working Capital Liabilities exceed the amounts of such items reflected on the final Closing Net Working Capital Statement (and the excess amount of such Working Capital Liabilities shall be considered Excluded Liabilities). Purchaser shall not be liable for any other matter, event or circumstance occurring prior to the close of business on the Closing Date, including, without limitation, matters arising out of or related to products of the Business manufactured on or prior to the Closing Date, any real property leased, owned or occupied by Seller or the Business, matters arising out of or related to products of the Business sold on or prior to the Closing Date, the bonus payments described on Schedule 6.04, items which would not constitute a breach of a representation and warranty in this Agreement, items disclosed in Section6 or the schedules to Section6 of this Agreement or items otherwise known to Purchaser unless such items are otherwise Assumed Liabilities under this Section3. Pursuant to assignment and assumption agreements executed by Seller and Purchaser at Closing: (a) LCB shall, at Closing, assume and timely pay, perform and discharge the Assumed Liabilities of PIL, (b) LCB shall, at Closing, assume and timely pay, perform and discharge the Assumed Liabilities of LLC, (c) LCB shall, at Closing, assume and timely pay, perform and discharge the Assumed Liabilities of JRS, (d) RC2 Australia shall, at Closing, assume and timely pay, perform and discharge the Assumed Liabilities of PIL Australia, (e) RC2 UK shall, at Closing, assume and timely pay, perform and discharge the Assumed Liabilities of PIL UK and (f) LC Mexico shall, at Closing, assume and timely pay, perform and discharge the Assumed Liabilities of PIL Mexico. 4. Purchase Price. 4.01 Amount.In consideration of Seller’s sale, assignment and transfer of the Purchased Assets and the performance by it of all of the terms, covenants and provisions of this Agreement on its part to be kept and performed, Purchaser shall pay to Seller the purchase price of One Hundred Sixty-Three Three Million Dollars ($163,000,000.00) (as adjusted pursuant to Section 4.04 below, the "Purchase Price") payable as set forth below and shall assume all of the Assumed Liabilities on the Closing Date. 5 4.02 MannerofPayment of the Purchase Price at Closing.At Closing, Purchaser shall (a)assume the Assumed Liabilities by executing the Assignment and Assumption Agreement (as defined in Section 10.03(c) below) and (b)pay to Seller, by wire transfer of immediately available funds, an amount equal to One Hundred Sixty-Three Million Dollars ($163,000,000.00) plus the amount, if any, by which the Estimated Closing Net Working Capital (as determined in accordance with Section 4.04) exceeds Thirty-Five Million Twenty-Two Thousand Dollars ($35,022,000) (the "Initial Net Working Capital") or minus the amount, if any, by which Initial Net Working Capital exceeds the Estimated Closing Net Working Capital (the "Estimated Purchase Price") and minus Five Million Dollars ($5,000,000.00) (the "Escrow Amount").At Closing, the Escrow Amount shall be wired by Purchaser to a bank selected by Purchaser in the Purchaser's bank group subject to the consent of PIL, which consent shall not be unreasonably withheld (the "Escrow Agent").The Escrow Amount shall be held and applied by the Escrow Agent in accordance with the terms and conditions set forth in the escrow agreement in the form of Exhibit 4.02 attached hereto among LCB, on behalf of Purchaser, PIL, on behalf of Seller and the Escrow Agent (the "Escrow Agreement").The Escrow Amount, plus a corresponding amount of any interest accrued thereon, will be released to Seller as follows:one-third (1/3rd) on the date that is six (6) months after the Closing Date less any outstanding claims on such date; one-third (1/3rd) on the date that is twelve (12) months after the Closing Date less any outstanding claims on such date; and the balance on the date that is eighteen (18) months after the Closing Date less any outstanding claims on such date.All fees and charges of the Escrow Agent shall be the sole responsibility of Purchaser. 4.03.Allocation of Purchase Price.Within ten days following the date of this Agreement, the Seller shall deliver a proposed allocation of the Purchase Price among the different categories of Purchased Assets.The parties shall mutually agree upon the final allocation of the Purchase Price among the different categories of Purchased Assets prior to Closing.The Seller's proposed allocation and the final allocation agreed to by the parties shall be in accordance with all applicable laws.The parties shall report the tax consequences of the transactions called for in this Agreement in a manner consistent with final allocation agreed upon by the parties in accordance with this Section 4.03.Neither Purchaser nor Seller shall take a position for tax purposes which is inconsistent with such allocation unless required to do so under applicable law and prior written notice is given to each of the other parties hereto. 4.04 Post-Closing Adjustments. (a) At least three business days prior to the Closing Date, the Seller shall prepare and deliver to Purchaser a good faith estimate of the Net Working Capital (as defined below) as of the Closing Date (the "Estimated Closing Net Working Capital"), along with a report showing in reasonable detail its calculation of such amount. (b) As soon as practicable, but not later than 60days after the Closing, Purchaser shall prepare and deliver to Seller a statement (the "Closing Net Working Capital Statement") setting forth Purchaser's proposed calculation of the Net Working Capital as of 12:01 a.m. on the Closing Date ("Closing Net Working Capital").Seller and its accountant shall have the ability to participate in the preparation of the Closing Net Working Capital Statement.The Closing Net Working Capital Statement shall be prepared in a manner consistent with the preparation of the Initial Net Working Capital (which was derived in part from the Seller's consolidated financial statements prepared in accordance with GAAP) and the Sample Pro Forma Net Working Capital Statement attached hereto as Schedule 4.04(b), including the methodology used in calculating reserves and allowances; provided, however, that the Net Working Capital Statement as of the Closing Date shall reflect no assets or liabilities other than Purchased Assets and Assumed Liabilities.Notwithstanding anything herein to the contrary, any inventory related to the Excluded Contracts set forth on Schedule 1.04 shall be excluded from Closing Net Working Capital. 6 (c) Purchaser shall permit Seller to review all accounting records and all work papers and computations used by Purchaser in the preparation of the Closing Net Working Capital Statement. If Seller does not give notice of dispute to Purchaser within 45days of receiving the Closing Net Working Capital Statement prepared by Purchaser, the Closing Net Working Capital Statement prepared by Purchaser shall become the final Closing Net Working Capital Statement and the Closing Net Working Capital set forth on the Closing Net Working Capital Statement prepared by Purchaser shall be conclusive and binding upon Seller and Purchaser for purposes of this Agreement.If Seller gives notice of dispute to Purchaser within such 45-day period, Seller and Purchaser shall negotiate in good faith to resolve the disputed items.Any notice of dispute delivered hereunder shall set forth the specific line items in dispute and provide the basis for such dispute in reasonable detail.If, after 15days from the date notice of a dispute is given hereunder, Seller and Purchaser cannot agree on the resolution of all of the disputed items, the items still in dispute shall be referred to an independent public accounting firm acceptable to both Purchaser and Seller (the "Unrelated Accounting Firm") to resolve the dispute, whose decision as to the issues in dispute shall be conclusive and binding upon Seller and Purchaser for purposes of this Agreement.The Unrelated Accounting Firm shall address only those issues in dispute and may not assign a value to any item greater than the greatest value for such item claimed by either party or less than the smallest value for such item claimed by either party.The fees and expenses of the Unrelated Accounting Firm pertaining to the dispute resolution hereunder shall be shared equally by Seller and Purchaser. (d) If the Closing Net Working Capital as finally determined pursuant to Section 4.04(c) is less than the Estimated Closing Net Working Capital, the Estimated Purchase Price shall be reduced by the difference between the Estimated Closing Net Working Capitaland the Closing Net Working Capital as finally determined pursuant to Section 4.04(c) (but only if such excess is greater than $10,000).If the Closing Net Working Capital as finally determined pursuant to Section 4.04(c) is more than the Estimated Closing Net Working Capital, the Estimated Purchase Price shall be increased by the difference between the Estimated Closing Net Working Capital and the Closing Net Working Capital as finally determined pursuant to Section 4.04(c) (but only if such excess is greater than $10,000). (e) If the effect of the adjustments to the Estimated Purchase Price pursuant to Section4.04(d) is an increase in the Estimated Purchase Price, Purchaser shall pay to Seller, by wire transfer, the amount of such increase in the Estimated Purchase Price within five business days of Seller's acceptance (or deemed acceptance) of the Closing Net Working Capital Statement or, if applicable, within five business days of receipt of a determination in resolution of any dispute over the Closing Net Working Capital Statement as provided for in Section4.04(c).If the effect of the adjustments to the Estimated Purchase Price pursuant to Section4.04(d) is a decrease in the Estimated Purchase Price, Seller shall pay to Purchaser, by wire transfer, the amount of such decrease in the Estimated Purchase Price within five business days of Seller's acceptance (or deemed acceptance) of the Closing Net Working Capital Statement or, if applicable, within five business days of receipt of a determination in resolution of any dispute over the Closing Net Working Capital Statement as provided for in Section4.04(c).Any payments made after the 5th day following final resolution of Closing Net Working Capital shall be subject to interest at a rate of 12% per annum from the date of final resolution pursuant to Section 4.04(c) to the date of payment of the entire amount due (including all interest on any such late payment).The party owing any amounts to the other party pursuant to Section 4.04(d) and this Section 4.04(e) shall pay all of the reasonable, third-party out-of-pocket costs of collection of any such amounts due. 7 (f) For purposes of this Agreement, "Net Working Capital" means the amount of the current asset line items, accounts or classifications of the Business set forth on Schedule 4.04(f) (net of all reserves) minus the amount of current liability line items, accounts or classifications of the Business set forth on Schedule 4.04(f). 4.05 Payments of Transfer Tax.All taxes imposed in connection with the sale and transfer of the Purchased Assets to Purchaser shall be borne by Seller, and Seller shall indemnify and hold Purchaser harmless with respect to any such tax which might be levied on or collected from Purchaser.Seller and Purchaser shall cooperate in timely making all filings, returns, reports and forms, as may be required to comply with the provisions of such tax laws.Purchaser and Seller shall also cooperate in providing each other with appropriate resale exemption certifications and other similar tax and fee documentation. 4.06 HSR Act Filing.Purchaser and Seller agree to cooperate in preparing and filing any notice or other filing required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and regulations thereunder (the "HSR Act") for the transactions contemplated by this Agreement as soon as practicable following the date of the Agreement; provided, however, that Purchaser and Seller shall use their respective best efforts to prepare and file such HSR Act application as soon as reasonably practicably following the date of this Agreement, but in no event later than ten days after the date of this Agreement.Purchaser and Seller shall use their respective commercially reasonable efforts to obtain the waiver by the Federal Trade Commission and the U.S. Department of Justice of any objection to the consummation of the transactions contemplated hereby and/or obtain the early termination or expiration of any applicable waiting period under the HSR Act.To the extent required by law, each of the parties shall proceed to obtain any other regulatory or government consent or waiver, and to effect any registrations or filings as may be necessary for it to consummate the transactions contemplated hereby.The HSR Act filing fees shall be paid by Purchaser. 5. Closing.The closing (the "Closing") of the transactions pursuant to this Agreement shall take place at the offices of Much Shelist, 191 North Wacker Drive, Suite 1800, Chicago, Illinois, at such time as Seller and Purchaser shall mutually agree within five days after the satisfaction or waiver of all conditions to the obligations of the parties hereto to consummate the transactions contemplated hereby shall have occurred (other than conditions with respect to actions the respective parties will take at the Closing itself).The date on which the Closing occurs is referred to herein as the "Closing Date."The Closing will be deemed effective as of 12:01 a.m. on the Closing Date.By mutual agreement of the parties, the Closing may be alternatively accomplished by facsimile/PDF transmission to the respective offices of legal counsel for the parties of the requisite documents, duly executed where required, with originals to be delivered by overnight courier service to arrive on the next business day following the Closing. 8 6. Representations and Warranties of Seller.Seller represents and warrants to Purchaser that: 6.01 Corporate Organization.PIL is a corporation duly organized, validly existing and in good standing under the laws of the State of Illinois.LLC is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware.JRS is a corporation duly organized, validly existing and in good standing under the laws of the State of Illinois.PIL Australia is a limited liability partnership duly organized and validly existing under the laws of Australia.PIL UK is a limited liability partnership duly organized and validly existing under the laws of the United Kingdom.PIL Mexico is a corporation duly organized, validly existing and in good standing under the laws of Mexico.Each Seller has the requisite corporate power and authority to own, operate and lease its assets and carry on the Business as now conducted.The Seller is duly licensed and qualified to do business in and is in good standing under the laws of each state or other jurisdiction where failure to do so would materially adversely affect the Business. 6.02 Authorization of Agreement.The Seller has all requisite corporate power and authority to execute and deliver this Agreement and the other agreements to be executed and delivered by the Seller pursuant to this Agreement and to consummate the transactions provided for herein and therein and the execution and delivery of this Agreement by the Seller and the other agreements to be executed and delivered by the Seller pursuant to this Agreement and the performance by it of the obligations to be performed hereunder and thereunder have been duly authorized by all requisite corporate action.Except as set forth on Schedule6.02 and any filing required under the HSR Act, the execution and delivery of this Agreement and the other agreements to be executed and delivered pursuant to this Agreement and the consummation of the transactions contemplated hereby and thereby do not and will not, with or without the giving of notice or the passage of time, conflict with, result in or constitute a breach, default, right to accelerate or loss of rights under, or result in the creation of any lien, charge or encumbrance pursuant to, the terms or conditions of the Seller's Articles of Incorporation or By-Laws or other incorporation or organizational documents, any law, rule, regulation, statute, order, judgment or decree or any mortgage, lease, franchise, license, permit, contract, agreement and/or instrument to which the Seller is a party or by which the Seller is bound.This Agreement is, and each other agreement and document to be executed by the Seller pursuant hereto will be when so executed, a valid and binding obligation of the Seller, enforceable in accordance with their terms, except that enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting creditors rights generally and by general equitable principles.Except as set forth in Schedule 6.02, the Seller is not required to give any notice to, make any filing with, or obtain any consent from, any third party in connection with the sale, transfer and assignment of the Purchased Assets to the Purchaser, the execution and delivery of this Agreement and the other agreements to be executed and delivered by the Seller pursuant to this Agreement and/or the consummation or performance of any of the transactions contemplated hereby or thereby. 9 6.03 Financial Statements.Attached as Schedule 6.03 are the following (collectively, the "Financial Statements"):(a) pro-forma statement of net assets of the Business as of March31, 2008; (b) pro-forma financial results of the Business for the fiscal years ended May 31, 2005, May 31, 2006 and May 31, 2007; (c) pro-forma financial results of the Business for the ten-month period ended March 31, 2008.The Financial Statements have been prepared on the basis of the books and records maintained by Seller in the ordinary course of business in a manner consistently used and applied for each of the periods involved and present fairly, in all material respects, the assets and liabilities of the Business as at the respective dates thereof and the results of operations for the periods covered thereby.The books and records of Seller to which such statements relate are, in all material respects, complete and fully and fairly reflect bona fide transactions set forth therein. 6.04 Absence of Undisclosed Liabilities.Except as set forth on Schedule6.04, there are no liabilities or obligations, direct or indirect, absolute or contingent, known or unknown, arising out of or relating to the Business, except (a)liabilities or obligations reflected or reserved against on the Financial Statements; (b)liabilities incurred in the ordinary course of business after March 31, 2008, consistent with the prior practice of the Business, which, in the aggregate, do not result in any material adverse change in the financial condition of the Business from that set forth in the Financial Statements and (c) liabilities arising under the Assumed Contracts and Assumed Leases (except for any liability or obligation arising out of the breach, nonperformance or defective performance by the Seller of any of the Assumed Contracts or Assumed Leases). 6.05 BusinessChanges.Except as otherwise disclosed on Schedule6.05, since the March 31, 2008, there has not been with respect to the Business: (a) any (i)material adverse change in the business, financial condition, results of operations or properties; (ii)damage, destruction or loss (whether or not covered by insurance); or (iii) transaction outside the ordinary course of business; (b) any sale, lease, transfer, assignment, abandonment or other disposition of any material asset of the Business outside the ordinary course of business; (c) any notice to the Seller (i)that any customer of the Business which accounted for 5% or more of the Business' total net sales for the tenmonths ended March 31, 2008 intends to terminate or significantly reduce its relationship with the Business, (ii)that any licensor of any intellectual property to the Seller which accounted for 5% or more of the Business' total net sales for the tenmonths ended March31, 2008 is likely to terminate or significantly revise or amend its relationship or contracts with the Seller or the Business or (iii)of the termination or potential termination of any other contract, lease or relationship, including relationships with suppliers, or licensors which, in any case or in the aggregate, has or may have a material adverse effect upon the Business; 10 (d) any change in the rate of compensation, commission, bonus or other direct or indirect remuneration payable or to be paid, or any agreement or promise to pay, conditionally or otherwise, any bonus, extra compensation, pension or severance or vacation pay, to any employee, shareholder, director, officer, sales distributor or agent of the Business, other than in the ordinary course of business consistent with past practice; (e) any (i)failure by the Seller to replenish its inventories and supplies of the Business in a normal and customary manner consistent with its prior practice; or (ii)other material change in its selling, pricing, advertising or personnel practices inconsistent with the prior practice of the Business; (f) any payment of any material liability of the Business other than those then required to be discharged or satisfied or current liabilities shown on the Financial Statements and current liabilities incurred since the March 31, 2008 in the ordinary course of business and consistent with past practices; (g) any material deviation from the ordinary and usual course of conducting the Business in contemplation of the transactions described in this Agreement or otherwise; (h) any capital expenditures of the Business in excess of $250,000; (i) any mortgage, pledge or creation of any lien, charge, security interest or other encumbrance on any of the Purchased Assets except for Permitted Encumbrances; (j) any change or modification to the Seller's accounting methods or practices with respect to the Business; (k) any material change in the general composition of the assets and liabilities of the Business, including, without limitation, an acceleration of the collection of any accounts receivable or a delay in the payment of any accounts payable outside of the ordinary course of business, consistent with past practice; (l) with respect to the Business, any labor union organizing activity, any actual or threatened employee strikes, work stoppages, slow-downs or lockouts or any material adverse change in its relations with its employees, agents, customers or suppliers; (m) with respect to the Business, any indebtedness assumed or incurred by the Business, any capitalized leases entered into, any liability or obligation incurred not in the ordinary course of business or any loan or advance made to any person; (n) any material assets of the Business written up or written down, any material inventory of the Business revalued or any other change made in the management of working capital or cash balances of the Business; and/or 11 (o) any binding agreement or commitment (whether written or oral) entered into to do any of the foregoing. 6.06 Real Property.Schedule6.06 sets forth a true and complete list of all real property owned, used or occupied by the Seller in connection with the Business and identifying which parcels are owned and which are leased. 6.07 Inventory.The inventory of the Business is of a quality and quantity usable and saleable in the ordinary course of business consistent with the past practice of the Business subject to applicable reserves for excess and obsolete inventory.The value at which the Seller carries the inventory of the Business on the Financial Statements reflects its customary inventory valuation policy of stating inventory on the FIFO method at the lesser of cost or market.No inventory of the Business has been consigned to others.The quantity of the inventory of the Business is sufficient and adequate for, but is not materially in excess of the level appropriate to, the conduct of the Business as it previously has been conducted.The Seller has not made any purchase commitments with respect to the Business in excess of normal, ordinary and usual requirements. 6.08 Title to Seller's Assets.The Seller has good and marketable title to, or a valid and binding leasehold interest in, all the Purchased Assets, free and clear of all mortgages, security interests, title retention agreements, options to purchase, rights of first refusal, liens, easements, encumbrances, restrictions and other burdens of any nature whatsoever ("Encumbrances"), except for those Encumbrances described on Schedule6.08 (collectively, "Permitted Encumbrances"). 6.09 Conditionand Sufficiency ofAssets.The tangible assets of the Business, other than inventory, are in all material respects in good condition and working order (reasonable wear and tear excepted) and are adequate, in quality and quantity, for the operation of the Business.No maintenance outside the ordinary course of business is needed with respect to the Purchased Assets.Except as set forth on Schedule 6.09, the Purchased Assets constitute all of the assets, tangible and intangible, of any nature whatsoever, necessary to conduct the Business in the manner presently conducted or presently proposed by Seller to be conducted.Except as set forth on Schedule6.09 all material assets primarily related to the Business are included in the Purchased Assets. 6.10 Contracts and Leases.Other than the Assumed Leases listed on Schedule 1.03 and the Assumed Contracts listed on Schedule 1.04, Schedule 6.10 sets forth each of the following contracts, leases, agreements and/or commitments to which the Business is bound: (a) any agreement that involves the performance of services or delivery of goods or materials by or to the Business in excess of$100,000 and any agreement not involving the performance of services or delivery of goods or materials by or to the Business with a total remaining commitment in excess of $200,000; 12 (b) any agreement that was not entered into in the ordinary course of business; (c) any agreement affecting the ownership of, leasing of, title to, use of or any leasehold or other interest in any personal property; (d) any agreement with any labor union or other employee representative of a group of employees relating to wages, hours and other conditions of employment, or any employment, severance, commission, bonus or consulting agreements; (e) any agreement containing covenants that in any way purport to restrict the Business or limit the freedom of the Business to engage in any line of business or to compete, in each case with any person with respect to any aspect of the Business or use of the Purchased Assets; (f) any agreement relating to confidentiality, nonsolicitation or non-competition (whether the Business is subject to or the beneficiary of such obligations); (g) any agreement under which the Business is or may become obligated to pay any severance, change of control, profit sharing, success bonuses or similar payments or special compensation; (h) any employment, consulting, publishing, independent contractor, agency, dealer, distributor, sales representative, marketing, commission or other similar agreement of the Business; (i) any agreement relating to the settlement or resolution of any claim, action, dispute, litigation or proceeding in excess of $50,000 within the past three years relating to the Business; (j) any agreement that contains or provides for an undertaking by the Business to indemnify or hold harmless a third party or be responsible for consequential damages; (k) any agreement for capital expenditures in excess of $250,000 or executory agreement for the sale of any capital asset; (l) license agreements or other contracts or agreements relating to Intellectual Property; (m) any agreement mortgaging, pledging or otherwise placing a security interest or lien on any of the Purchased Assets; (n) any guaranty of any obligation for borrowed money or otherwise; (o) any contract or agreement which is material to the Business; 13 (p) any agreement involving a sharing of profits, losses, costs or liabilities by the Business with any other person; (q) dealer, distributor, sales representative or broker contracts; (r) any amendments, supplements or modifications to the agreements referenced in clauses (a) through (q) above. The Assumed Contracts and Assumed Leases are legally valid and binding and in full force and effect with respect to the Seller and, to the Seller's knowledge, with respect to the other parties theretoand would not if performed in accordance with their terms, violate any applicable law, rule, regulation, order, judgment, or permit.Neither the Seller nor, to the Seller's knowledge, any of the other parties to any of the Assumed Contracts or Assumed Leases are in default or breach thereof, and the Seller has no written notice or, or to Seller's knowledge, any oral notice of any claimed breach, or of the occurrence of any event which after the passage of time or the giving of notice or both would constitute a breach by any party to any Assumed Contract or Assumed Lease.Except as set forth on Schedule 6.02, none of the rights of the Business under any Assumed Contract or Assumed Lease will be impaired in any respect by the consummation of the transactions contemplated by this Agreement and the assignment to Purchaser.The Seller has delivered to the Purchaser correct and complete copies of all Assumed Contracts and Assumed Leases. 6.11 Litigation and Proceedings. (a) Except as set forth in Schedule 6.11, there is no claim, demand, cause of action, investigation, inquiry, suit, action or legal, administrative, arbitrative or other proceeding ("Claim") pending or, to the Seller's knowledge, threatened against the Seller with respect to the Business or affecting the Purchased Assets, and, to the Seller's knowledge, the Seller is not under investigation with respect to any charge concerning violation of any law or administrative regulation, federal, local or state with respect to the Business. Set forth on Schedule6.11 is a summary of all Claims in excess of $50,000 that were made against the Seller with respect to the Business or affecting the Purchased Assets in the two-years prior to the date of this Agreement.Such summary includes a brief description of each such Claim, the amount or value of such Claim, and a brief description of its current status or final disposition. (b) Except as set forth in Schedule 6.11, (i) there have been no Claims relating to products designed, manufactured, produced or sold by the Seller with respect to the Business, or services rendered by the Seller with respect to the Business which are presently pending or which, to the Seller's knowledge, are threatened, or which have been asserted in writing or commenced against the Seller within the three years prior to the date hereof, in which a party thereto either requested injunctive relief (whether temporary or permanent) or alleged damages in excess of $100,000 (whether or not covered by insurance) and (ii) the products of the Business have been designed, manufactured and produced so as to meet and comply with all laws, rules, regulations and standards and contractual obligations currently in effect. The Business has no liability (and, to the knowledge of the Seller, there is no reasonable basis for) arising out of any injury to any individuals or property as a result of the design, manufacture, ownership, sale, possession, or use of any product designed, manufactured, sold, licensed, leased or delivered by the Business. Schedule 6.11 hereto sets forth a summary of any consumer corrective action, upgrade campaign, recall or safety advisory within the three years prior to the date hereof on products designed or manufactured by the Business, describing in each case the nature of the problem giving rise to such action, the estimated number of products affected and the estimated aggregate costs incurred for each such action, recall or safety advisory. 14 6.12 Government Licenses and Permits.The Seller has all domestic and foreign governmental licenses and permits necessary to conduct the Business and own and use the Purchased Assets and such licenses and permits are in full force and effect.To Seller's knowledge, all the rights of the Seller under all licenses and permits shall continue to be in full force and effect after the consummation of the transactions contemplated by this Agreement.No Claim or proceeding is pending or, to the Seller's knowledge, threatened regarding the revocation or limitation of any such governmental license or permit and there is no basis or grounds for any such revocation or limitation. 6.13 Taxes. (a) The following definitions will apply for purposes of this Agreement: (i) "Tax" or "Taxes" means taxes and similar charges, fees, duties or other assessments, including income tax, excise tax, property tax, sales tax, use tax, franchise tax, withholding tax, social security and unemployment taxes, corporation tax, corporation profits tax, advance corporation tax, capital gains tax, capital acquisitions tax, dividend withholding tax, residential property tax, wealth tax, value added tax, customs and other import and export duties, excise duties, stamp duty, capital duty imposed by any governmental authority and any interest, penalties or additions relating to such taxes, charges, fees, levies or other assessments. (ii) "Return" or "Returns" shall mean all returns, estimated returns, forms, declarations, reports, claims for refund or information returns or statements relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof filed or to be filed with any governmental authority in connection with the determination, assessment or collection of Taxes. (b) All Returns required to be filed by, or with respect to any activities of the Business have been timely filed in accordance with all applicable laws, rules and regulations, and all Taxes due and payable with respect to such Returns (whether or not shown on such Returns) or otherwise by the Business have been timely paid in full. All such Returns are true, correct and complete in all material respects. As of the Closing Date, the Business will not have any liability or obligation for Taxes in excess of the accruals for Taxes reflected on the final Closing Net Working Capital Statement. There is no Claim or audit now pending against, or with respect to, the Business in respect of any Taxes or assessments. With respect to the Business, the Seller has deducted, withheld and timely paid to the appropriate governmental authority all Taxes required to be deducted, withheld or paid in connection with amounts paid or owing to any employee, independent contractor, creditor, stockholder or other third party, and the Seller has complied with all reporting and recordkeeping requirements in connection therewith. 15 (c) Set forth on Schedule 6.13 is a list of each jurisdiction in which the Seller files Returns with respect to the Business and the type of Return filed. Within the last five years, no claim has been made by an authority in a jurisdiction where the Seller does not file Returns with respect to the Business that the Business is or may be subject to taxation by that jurisdiction, and, to the Seller's knowledge, there is no basis for any such claim to be made. There are no Encumbrances with respect to Taxes upon any of the Purchased Assets. The Seller has not waived any statute of limitations in respect of Taxes of the Business or agreed to any extension of time with respect to a Tax assessment or deficiency or filing a Return with respect to the Business. No closing agreements, private letter rulings, technical advice memoranda or similar agreements or rulings relating to Taxes have been entered into or issued by any governmental authority with or in respect of the Seller with respect to the Business. 6.14 Employee Benefit Plans. (a) The following definitions will apply for purposes of this Agreement: (i) COBRA.Part6 of Subtitle B of Title I of ERISA and Section4980B of the Code. (ii)
